DOWDELL, J.
The record in this case sIioavs no judgment by the court upon either the demurrer to the complaint, or the- demurrer .to the pleas. A statement in the record that “a .demurrer to each count in the complaint is by the court overruled, and a demurrer to pleas No. 4, 5, 6, 7 and 8 sustained by the court,” is nothing-more than a recital or memorandum of the clerk. It •has been several times recently decided by this court that assignments of error based upon such recitals cannot be considered.—Cartlidge v. Sloan, 124 Ala. 596; McDonald v. Ala. Mid R’y. Co., 123 Ala. 227, Avliere other cases are cited.
There were nine pleas filed' to the complaint and demurrers were interposed to the 4th, 5th, 6th, 7th and 8th pleas, and the record failing to sIioav any judgment by the court upon the demurrers, they will be regarded as having been Avaived, and the judgment entry reciting that “issue being joined,” etc. without specifying any particular pleas, it must be considered here, that issue was joined upon all of the pleas.
The injury for AA’hich damages are claimed, vas' caused *139by a collision between a 'hose cart upon which the plaintiff was at the time riding and a street railway car of the defendant corporation. The undisputed evidence shows that the plaintiff was riding upon a hose cart or wagon which was going in response to a fire call, and being driven by the chief driver; that the office of plaintiff wa-s that of assistant driver, and it was lxis duty to ride upon the wagon and look out for obstructions and in the absence of the driver to have charge and control of the wagon and to drive the same, but had no control when the chief driver was driving, plaintiff’s duty being only to assist his chief in any way necessary. In response to the fire call the hose wagon proceeded from headquarters at 1th Avenue and L9th Street along 19th Street to 1st Avenue and up 1st Avenue to 20th Street, where the collision occurred. In the langugage of plaintiff’s witness the wagon from the rime it started to the time of the accident, was being driven as fast as the horses drawing it could run. The defendant’s railway ran along 20th Street and at the intersection of 20th Street and 1st Avenue intersected another street railway which ran along 1st Avenue. The defendant’s car, when the 'hose cart ■came into 1st Avenue was at a stand-still in said 'avenue, the car being headed south across the avenue, the rear ■end being in the foot-path crossing 20th Street, in this position leaving a space- of about eight feet between the front of the car and the track of the railway which ran along the avenue. There was no effort to check the speed of the hose cart upon its approach of the track of ■defendant’s railway. The evidence is in conflict as to the movement of the car, that of the defendant tending to show that the car remained at a stand-still and that the hose cart ran into the car, while the plaintiff’s tended to show that when the hose cart came within about thirty feet of defendant’s track, the motorman on defendant’s car put the car in motion, which resulted in the collision and the injury of the plaintiff. The defendant’s pleas set up contributory negligence on the part of the driver of the hose cart, and on these pleas issue was joined.
This then presents the simple question as to whether the manner of the driving of the hose cart, ,as shown by the undisputed evidence, upon or across the tracks of the *140defendant’s railway, was negligent. The proposition is too plain to admit of doubt, and there can be no hesitancy in answering the question in the affirmative. It is wholly immaterial which had the right of way in the street" the car or the hose wagon, in determining the question of negligence under the facts here presented. If it be conceded that the hose wagon had the right of way, it is plain that such right would not excuse or exempt the driver from the duty of exercising due care and prudence in driving his wagon upon or across the railway of the defendant.
While the complaint contained two counts, one upon simple negligence and the other for wanton or willful wrong, the pieas of contributory negligence were pleaded to.the entire complaint, and issue being joined upon them, the case is to be tried upon the pleading as made up by the parties, and the evidence without conflict sustaining the pleas of contributory negligence, the defendant was entitled to the affirmative charge as requested.
The court against, the objection of the defendant admitted in evidence an ordinance of the city giving the right of way in the streets of the city, to fire apparatus when on duty, oyer pedestrians and vehicles. As we have stated above, under the facts in this case, it was ■immaterial which had the right of way, the car or hose cart, the ordinance was irrelevant, as its only purpose in being introduced was to show that plaintiff’s wagon had the right of way.
That part of the oral charge of the court excepted to by the defendant, which instructed the jury that “It does not make any difference in this action whether the driver of the hose wagon was guilty of negligence or not. unless his negligence was the sole cause of the accident,” was under the issues and facts erroneous.
As we have stated that under the issues and upon the undisputed facts in the case, the court should have given the affirmative chame as requested bv the defendant, we deem it unnecessary to consider the other assignments of error based upon charges refused by the court to the defendant.
For the errors pointed out the judgment of the court is reversed and the cause remanded.